Name: 80/1057/EEC: Commission Decision of 28 October 1980 on the approval of a programme for the inprovement of livestock marketing and the processing of livestock products in Wales pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-11-19

 Avis juridique important|31980D105780/1057/EEC: Commission Decision of 28 October 1980 on the approval of a programme for the inprovement of livestock marketing and the processing of livestock products in Wales pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic) Official Journal L 308 , 19/11/1980 P. 0017****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 28 OCTOBER 1980 ON THE APPROVAL OF A PROGRAMME FOR THE IMPROVEMENT OF LIVESTOCK MARKETING AND THE PROCESSING OF LIVESTOCK PRODUCTS IN WALES PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 80/1057/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS ON 17 JANUARY 1980 THE GOVERNMENT OF THE UNITED KINGDOM FORWARDED A PROGRAMME FOR THE IMPROVEMENT OF LIVESTOCK MARKETING AND THE PROCESSING OF LIVESTOCK PRODUCTS IN WALES PURSUANT TO REGULATION ( EEC ) NO 355/77 AND ON 21 APRIL 1980 PROVIDED ADDITIONAL INFORMATION ; WHEREAS THIS PROGRAMME CONCERNS THE IMPROVEMENT OF LIVESTOCK MARKETING AND THE PROCESSING OF LIVESTOCK PRODUCTS ( CATTLE , SHEEP , PIGS ) THROUGH THE MODERNIZATION AND RATIONALIZATION OF THE AUCTION MARKETS AND THE MODERNIZATION , RATIONALIZATION AND EXPANSION OF SLAUGHTER , PROCESSING AND REFRIGERATION FACILITIES ; WHEREAS IT THEREFORE CONSTITUTES A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THE PROGRAMME INCLUDES SUFFICIENT OF THE DETAILS LISTED IN ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , TO SHOW THAT THE OBJECTIVES LISTED IN ARTICLE 1 OF THAT REGULATION CAN BE ACHIEVED IN THE ABOVEMENTIONED SECTOR ; WHEREAS THE ESTIMATED TIME FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE PERIOD LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THE REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME FOR THE IMPROVEMENT OF LIVESTOCK MARKETING AND THE PROCESSING OF LIVESTOCK PRODUCTS IN WALES FORWARDED BY THE GOVERNMENT OF THE UNITED KINGDOM ON 17 JANUARY 1980 PURSUANT TO REGULATION ( EEC ) NO 355/77 AND ON WHICH ADDITIONAL INFORMATION WAS PROVIDED ON 21 APRIL 1980 IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE UNITED KINGDOM . DONE AT BRUSSELS , 28 OCTOBER 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT